United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-4300EA
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Arkansas.
                                        *
Gina Lee Patton,                        *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: April 23, 1998
                                Filed: April 27, 1998
                                 _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       Gina Lee Patton appeals her guidelines sentence for possessing with intent to
distribute cocaine base (crack). On appeal, Patton renews her constitutional challenge
to the 100-to-1 ratio used in establishing the guidelines range for powder and crack
cocaine. Patton contends Congress acted with a discriminatory purpose when it
rejected the Sentencing Commission's proposed amendment to equalize the sentencing
ranges for powder and crack cocaine offenses. Patton's contention, however, is
foreclosed by our decision in United States v. Carter, 91 F.3d 1196, 1197-99 (8th Cir.
1996). We thus affirm Patton's sentence. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-